Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered May 5, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and criminally negligent homicide, and sentencing him to concurrent terms of 4 to 12 years and H/s to 4 years, respectively, unanimously affirmed.
The court properly seated a venireperson whom defendant had sought to challenge peremptorily. The court’s implicit finding that defendant’s preferred race-neutral explanations were pretextual is supported by the record (see, People v Payne, 88 NY2d 172, 185). Having given both parties ample opportunity to advance their positions, the trial court was entitled promptly to rule on the question of pretext, and defendant failed to raise any objections (see, supra, at 184).
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.